DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.
 
Response to Arguments
Applicant’s arguments in the response filed 17 May 2021 have been considered, but are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le Neel et al. US PG-PUB 2018/0017513 A1 (hereafter Le Neel), prior art of record, in view of Wuest et al. US PG-PUB 2015/0073741 A1 (hereafter Wuest), prior art of record, and Lane et al. US PG-PUB 2012/0192622 A1 (hereafter Lane).
As to claim 1: Le Neel discloses a portable communication device (¶ 29 regarding the embodiment wherein the gas analyzer portion 102 may be part of a smart phone, a tablet computer, or a watch - each of which is considered to be a portable communication device), the device comprising:
one or more miniature sensors (124; ¶ 32) configured to sense one or more environmental gases (¶ 36 notes that the sensor 124 includes a gas sensing material 140); and
a processor (120; fig. 2) coupled to the one or more miniature sensors (fig. 2 and details in ¶ 31).
Le Neel does not explicitly teach providing an enhanced position detection accuracy within the location by determining a sensor signal transition.
Wuest teaches enhancing position detection accuracy by determining a sensor signal transition of or more miniature sensors (¶ 26-28; the disclosed sensors are noted to embodied by, e.g. a MEMS based embedded sensor located in a mobile device and accordingly the sensor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Le Neel in the manner suggested by Wuest above because such a sensor signal transition can be utilized to enhance location detection as noted in Wuest ¶ 49 which can assist in automatic determination of the state of the device in which such a sensor is disposed, such as suggested in ¶ 50-51 of Wuest and this can in turn improve the sensor response based upon known sensor characteristics when disposed in a particular location, as further noted in Wuest ¶ 12.

Le Neel as modified by West does not explicitly teach that the enhanced position detection accuracy occurs when at least one of the more miniature sensors is moved within the location between a first position having a first air composition and a second position having a second air composition.
Lane teaches that an enhanced position detection accuracy may occur when a sensor is moved between a first position having a first air composition and a second position having a second air composition (¶ 46 - the disclosed sensor 102 is noted to record humidity and weather data and these are disclosed as being used for improving the accuracy of location determination; accordingly, when the sensor is moved between a first position having a first air composition and a second position having second air composition, the location processor 200 is capable of comparing the first air composition at the first position to a second air composition 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel as modified by Wuest in the manner suggested by Lane above because a plurality of ambient atmospheric can be made while the object in which the sensor is in motion such as noted in Lane ¶ 20 but an increase positional accuracy can still be obtained via taking additional air composition measurements, such as humidity, as suggested in Lane ¶ 21 and ¶ 46. Such a construction also enables prior history database information to further increase accuracy of location determination as also suggested in Lane ¶ 46 and would thus serve to improve the functionality of the position determination of the device of Le Neel as modified by Wuest.
 
As to claim 2: Le Neel as modified by Wuest and Lane teaches the device of claim 1, wherein the first air composition is associated with an indoor position and the second air composition is associated with an outdoor position (Wuest ¶ 46 when considered in combination with Lane ¶ 46 - the indoor and outdoor positions have distinct humidities and accordingly give distinct readings when moving between said indoor and outdoor positions).

As to claim 3: Le Neel as modified by Wuest and Lane teaches the device of claim 2, wherein the first air composition and the second air composition (the indoor and outdoor compositions disclosed in Wuest ¶ 46) include different concentration levels of a signature gas (Wuest ¶ 46 notes that air composition between a first and second location differ from one 

As to claim 6: Le Neel as modified by Wuest and Lane teaches the device of claim 1, wherein the processor (120 of Le Neel; fig. 2) is configured to determine the sensor signal transition based on an analysis of sensor data collected over time (Le Neel ¶ 37 regarding the ADC count measured such as depicted in fig. 4), and wherein the sensor data comprises data corresponding to a single gas species or multiple gas species (¶ 7 of Le Neel wherein it is noted that the disclosed invention concerns a multi-species sensor chip that can be integrated into smart phones, watches, etc.).

As to claim 8: Le Neel as modified by Wuest and Lane teaches the device of claim 6, wherein the processor (120 of Le Neel; fig. 2) is configured to determine the sensor signal 

As to claim 10: Le Neel as modified by Wuest and Lane teaches the device of claim 1, wherein the miniature sensor (124 of Le Neel) comprises a miniature gas sensor (Le Neel ¶ 31 which notes that the depicted gas analyzer 102 that includes the sensor 124 is a miniature gas analyzer).

As to claim 11: Le Neel as modified by Wuest and Lane teaches the device of claim 10, wherein the miniature gas sensor (124 of Le Neel) is based on at least one of a list of gas sensing technologies including optical, electrochemical (Le Neel ¶ 36 and 37) and chemi-resistive gas sensing technologies, and wherein chemi-resistive-based miniature gas sensors include metal-oxide semiconductors-based, graphene-based or carbon nanotubes-based gas sensors.

As to claim 12: Le Neel discloses a device (¶ 29 regarding the embodiment wherein the gas analyzer portion 102 may be part of a smart phone, a tablet computer, or a watch) comprising:
one or more miniature sensors (124; ¶ 32) configured to measure concentrations of one or more environmental gases in a location (¶ 36 notes that the sensor 124 includes a gas 
a processor (120; fig. 2) configured to receive and perform processing of signals received from the one or more miniature sensors (¶ 36 and 37),
wherein:
the signals comprise gas concentration versus time signals (fig. 4 and ¶ 37),
Le Neel does not explicitly teach wherein the processing of signals includes identifying a signal indicative of a position transition when at least one of the one or more miniature sensors is moved between a first position having a first air composition and a second location having a second air composition.
Wuest teaches processing of signals that includes identifying a signal indicative of a location transition when at least one of the one or more miniature sensors is moved between a first location having a first air composition and a second location having a second air composition (¶ 45 regarding processing of the context evaluator with relation to the state vector that occurs when one or more miniature sensors is move between a first location having a first air composition and a second location having a second air composition; such as moving from indoors to outdoors onto a street as further disclosed in ¶ 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Le Neel in the manner suggested by Wuest above because such a sensor signal transition from one to another location can be utilized to enhance location detection as noted in Wuest ¶ 49 which can assist in automatic determination of the state of the device in which such a sensor is disposed, such as suggested in ¶ 50-51 of Wuest 

Le Neel as modified by Wuest does not explicitly teach enhancing a position detection accuracy by using an identified signal indicative of a position transition.
Lane teaches enhancing position detection accuracy by using an identified signal indicative of a position transition (¶ 46 - the disclosed sensor 102 is noted to record humidity and weather data and these are disclosed as being used for improving the accuracy of location determination; accordingly, when the sensor is moved between a first position having a first air composition and a second position having second air composition, the location processor 200 is capable of comparing the first air composition at the first position to a second air composition at a second position, such as suggested by at least the comparison of the measurement data in a database of different locations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel as modified by Wuest in the manner suggested by Lane above because a plurality of ambient atmospheric can be made while the object in which the sensor is in motion such as noted in Lane ¶ 20 but an increase positional accuracy can still be obtained via taking additional air composition measurements, such as humidity, as suggested in Lane ¶ 21 and ¶ 46. Such a construction also enables prior history database information to further increase accuracy of location determination as also suggested in Lane ¶ 46 and would thus serve to improve the functionality of the position determination of the device of Le Neel as modified by Wuest.

As to claim 13: Le Neel as modified by Wuest and Lane teaches the device of claim 12, wherein the one or more environmental gases include particulate matter (¶ 46 of Wuest; the compositions disclosed differ in the amounts and variety of particulates in them because an outdoor location will have a non-zero amount of particulates present simply by virtue of being exposed to atmospheric conditions and conversely the indoor location will be either similar by virtue of e.g. having a window open to the outside or will be drastically different by particulates if the indoor location is, for example, a highly filtered room), wherein the first postion and the second position comprise indoor and outdoor positions (Wuest ¶ 46 regarding the indoor and outdoor locations as disclosed) and wherein the first air composition and the second air composition are associated with at least one of different concentration levels of a signature gas or different concentration levels of the particulate matter (¶ 46 of Wuest; as noted above, the two compositions will have different concentrations of particulates by virtue of their different exposure to outside ambient atmospheric conditions or by virtue of any filtering that may be occurring on the inside location).

As to claim 16: Le Neel as modified by Wuest and Lane teaches the device of claim 12, wherein the processor (120 of Le Neel; fig. 2) is configured to identify the signal indicative of the position transition based on analysis of sensor data collected over time (Le Neel ¶ 37 regarding the ADC count measured such as depicted in fig. 4), and wherein the sensor data comprises data corresponding to a single gas species or multiple gas species (¶ 7 of Le Neel 

As to claim 18: Le Neel as modified by Wuest teaches the device of claim 12, wherein the processor (120 of Le Neel; fig. 2) is configured to enable use of the one or more miniature sensors (124 of Le Neel) in a plurality of applications including barometer improvement, smart home integration, device power saving and context awareness applications (¶ 45 of Wuest regarding the context evaluator that selects a state vector based upon past and/or current behavior of sensor results and is therefore considered to be a context awareness application).

As to claim 19: Le Neel discloses a system (100; fig. 1 and details in ¶ 29) comprising:
a portable communication device (¶ 29 regarding the embodiment wherein the gas analyzer portion 102 may be part of a smart phone, a tablet computer, or a watch - each of which is considered to be a portable communication device);
one or more sensors (124; ¶ 32) integrated with the portable communication device (fig. 2 and details in ¶ 31); and
a processor (120; fig. 2) coupled to the one or more sensors (fig. 2), 
wherein:
the one or more sensors are configured to sense one or more environmental gases in a position (¶ 36 notes that the sensor 124 includes a gas sensing material 140 and wherever the device in which the sensor is disposed at the time of detection is considered to be a location), and

Le Neel does not explicitly teach that the processor is configured to determine a sensor signal transition when at least one of the one or more miniature sensors is moved within the location between a first position having a first composition and a second position having a second air composition.
Wuest teaches a processor (25; ¶ 31 - the disclosed processor is considered in combination equivalent to processor 120 of Le Neel) configured to determine a sensor signal transition when at least one of the one or more miniature sensors is moved between a first location having a first composition and a second location having a second air composition (¶ 45 regarding the signal processing by the processor that determines a sensor signal transition, such as by tracking changes and applying threshold or gradient tests as disclosed, when at least one of the one or more miniature sensors is moved between a first location having a first composition and a second location having a second air composition, such as the change from indoors to outdoors as further disclosed in ¶ 46).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Le Neel in the manner suggested by Wuest above because such a sensor signal transition from one to another location can be utilized to enhance location detection as noted in Wuest ¶ 49 which can assist in automatic determination of the state of the device in which such a sensor is disposed, such as suggested in ¶ 50-51 of Wuest and this can in turn improve the sensor response based upon known sensor characteristics when disposed in a particular location, as further noted in Wuest ¶ 12.

Le Neel as modified by Wuest does not explicitly teach enhancing a position detection accuracy within the location by using an identified signal indicative of a position transition.
Lane teaches enhancing position detection accuracy within the location by using an identified signal indicative of a position transition (¶ 46 - the disclosed sensor 102 is noted to record humidity and weather data and these are disclosed as being used for improving the accuracy of location determination; accordingly, when the sensor is moved between a first position having a first air composition and a second position having second air composition, the location processor 200 is capable of comparing the first air composition at the first position to a second air composition at a second position, such as suggested by at least the comparison of the measurement data in a database of different locations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel as modified by Wuest in the manner suggested by Lane above because a plurality of ambient atmospheric can be made while the object in which the sensor is in motion such as noted in Lane ¶ 20 but an increase positional accuracy can still be obtained via taking additional air composition measurements, such as humidity, as suggested in Lane ¶ 21 and ¶ 46. Such a construction also enables prior history database information to further increase accuracy of location determination as also suggested in Lane ¶ 46 and would thus serve to improve the functionality of the position determination of the device of Le Neel as modified by Wuest.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Le Neel et al. US PG-PUB 2018/0017513 A1 (hereafter Le Neel), prior art of record, in view of Wuest et al. US PG-PUB 2015/0073741 A1 (hereafter Wuest) and Lane et al. US PG-PUB 2012/0192622 A1 (hereafter Lane), as applied above and further in view of Kelly et al. US PG-PUB 2017/0328591 A1 (hereafter Kelly), prior art of record.
As to claim 9: Le Neel as modified by Wuest and Lane teaches all of the limitations of the claimed invention as described above regarding claim 1, including a first position and a second position (Wuest ¶ 46 regarding the indoor and outdoor locations), but does not explicitly teach:
wherein the first location and the second location are different spaces of a smart home, and wherein the device is in network communication with other devices of the smart home.
Kelly teaches wherein a first position and a second position are different spaces of a smart home (¶ 28 in view of the previous details in ¶ 24 which notes that the sensors disclosed in ¶ 28 may be in communication with a smart home and in particular could be located in different spaces of such a smart home as further noted in ¶ 25) and wherein the device is in network communication with other devices of the smart home (¶ 24 which notes that other devices are also in communication with the portable device and each other).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel in view of Wuest in the manner suggested by Kelly above because a variety of mechanisms may be controlled as a smart “hub” as noted in Kelly ¶ 24 which allows a user to personalize their home experience and would thus allow for, e.g. control of air purifiers only when a sensor is disposed in a certain location as also 

As to claim 17: Le Neel as modified by Wuest and Lane teaches all of the limitations of the claimed invention as described above regarding claim 12, including wherein the processor is configured to identify the signal indicative of the position transition corresponding to a change in a location of the device between a first position and a second position (¶ 45 of Wuest regarding processing of the context evaluator with relation to the state vector that occurs when one or more miniature sensors is move between a first location having a first air composition and a second location having a second air composition; such as moving from indoors to outdoors onto a street as further disclosed in ¶ 46), but does not explicitly teach:
wherein the first location and the second location are locations of a building, wherein the building comprises a smart home equipped with multiple sensors in network communication with the device.
Kelly teaches wherein a first location and a second location are different locations of a building, wherein the building comprises a smart home equipped with multiple sensors (¶ 28 in view of the previous details in ¶ 24 which notes that the sensors disclosed in ¶ 28 may be in communication with a smart home and in particular could be located in different spaces of such a smart home as further noted in ¶ 25 and includes multiple sensors as disclosed in ¶ 24) and wherein the smart home is equipped with multiple sensors in network communication with the device (¶ 24 which notes that other devices are also in communication with the portable device and each other).
.

Claims 4, 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Neel et al. US PG-PUB 2018/0017513 A1 (hereafter Le Neel), prior art of record, in view of Wuest et al. US PG-PUB 2015/0073741 A1 (hereafter Wuest) and Lane et al. US PG-PUB 2012/0192622 A1 (hereafter Lane) as applied above, and further in view of Mou et al. US PG-PUB 2019/0035249 A1 (hereafter Mou), prior art of record.
As to claim 4: Le Neel as modified by Wuest and Lane teaches all of the limitations of the claimed invention as described above regarding claim 3, including a signature gas (Wuest ¶ 46 - the specific gas or gases to which the disclosed environmental sensor is configured to sense is considered to be a signature gas), and wherein a first concentration level of the signature gas in the first position is different from a second concentration level of the signature gas in the second position by at least a threshold value (the amount by which the first and second concentration in the first and second locations differs for a specific signature gas is considered to be a threshold value and this value may a zero or non-zero value in accordance with threshold and gradient tests as disclosed in Wuest ¶ 45), but does not explicitly teach that :
3).
Mou teaches an electronic device (6; ¶ 26) that monitors a signature gas comprising ozone (O3) (¶ 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel as modified by Wuest and Lane in the manner suggested by Mou above because ozone concentration at levels where it can be inhaled by a human could be harmful and thus a user could be alerted in the event the measured gas includes an ozone concentration at such a level, such as noted in Mou ¶ 29.

As to claim 5: Le Neel as modified by Wuest and Lane teaches all of the limitations of the claimed invention as described above regarding claim 3, including a signature gas (Wuest ¶ 46 - the specific gas or gases to which the disclosed environmental sensor is configured to sense is considered to be a signature gas), and wherein the first location and the second location are two different spaces of a building (¶ 45 of Wuest; the comparison of past and/or current behavior of the disclosed sensor is noted to be done by threshold or gradient tests and accordingly when the mobile device in which such a sensor is disposed, it is capable of being two different spaces of a building when a user holding the mobile devices moves between such locations), but does not explicitly teach that:
the signature gas comprises carbon dioxide (CO2).
Mou teaches an electronic device (6; ¶ 26) that monitors a signature gas comprising carbon dioxide (CO2) (¶ 27).


As to claim 14: Le Neel as modified by Wuest and Lane teaches all of the limitations of the claimed invention as described above regarding claim 13, including a signature gas (Wuest ¶ 46 - the specific gas or gases to which the disclosed environmental sensor is configured to sense is considered to be a signature gas), and wherein the different concentration levels of the signature gas are different by at least a threshold value (¶ 45 of Wuest regarding the comparison of concentrations based upon the air composition of a particular first or second location that differs by a threshold value as disclosed), but does not explicitly teach that:
the signature gas comprises ozone (O3).
Mou teaches an electronic device (6; ¶ 26) that monitors a signature gas comprising ozone (O3) (¶ 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel as modified by Wuest and Lane in the manner suggested by Mou above because ozone concentration at levels where it can be inhaled by a human could be harmful and thus a user could be alerted in the event the measured gas includes an ozone concentration at such a level, such as noted in Mou ¶ 29.

claim 20: Le Neel as modified by Wuest and Lane teaches all of the limitations of the claimed invention as described above regarding claim 18, including one or more environmental gases that include particulate matter (¶ 46 of Wuest; the compositions disclosed differ in the amounts and variety of particulates in them because an outdoor location will have a non-zero amount of particulates present simply by virtue of being exposed to atmospheric conditions and conversely the indoor location will be either similar by virtue of e.g. having a window open to the outside or will be drastically different by particulates if the indoor location is, for example, a highly filtered room), wherein the first air composition and the second air composition include different concentration levels of a signature gas and are associated with a first position and a second position (Wuest ¶ 46; because each disclosed air composition comprises a unique composition for its respective area, the gas to which the disclosed sensor is sensitive is considered a signature gas and will vary from one location to another depending upon exposure to ambient or per any filtering present in the location), and wherein the first position and a second position comprise indoor and outdoor locations (Wuest ¶ 46), but does not explicitly teach wherein the signature gas comprises ozone (O3) or the particulate matter.
Mou teaches an electronic device (6; ¶ 26) that monitors a signature gas comprising ozone (O3) (¶ 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel as modified by Wuest and Lane in the manner suggested by Mou above because ozone concentration at levels where it can be inhaled by a human could be harmful and thus a user could be alerted in the event the measured gas includes an ozone concentration at such a level, such as noted in Mou ¶ 29.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Le Neel et al. US PG-PUB 2018/0017513 A1 (hereafter Le Neel), prior art of record, in view of Wuest et al. US PG-PUB 2015/0073741 A1 (hereafter Wuest) and Lane et al. US PG-PUB 2012/0192622 A1 (hereafter Lane) as applied above, and further in view of and Kelly et al. US PG-PUB 2017/0328591 A1 (hereafter Kelly), prior art of record, and Mou et al. US PG-PUB 2019/0035249 A1 (hereafter Mou), prior art of record. 
As to claim 15: Le Neel as modified by Wuest and Lane teaches all of the limitations of the claimed invention as described above regarding claim 13, including a signature gas (Wuest ¶ 46 - the specific gas or gases to which the disclosed environmental sensor is configured to sense is considered to be a signature gas), a first position and a second position (Wuest ¶ 46), but does not explicitly teach that:
the first location and the second location are two different spaces of a smart home.
Kelly teaches wherein a first location and a second location are different spaces of a smart home (¶ 28 in view of the previous details in ¶ 24 which notes that the sensors disclosed in ¶ 28 may be in communication with a smart home and in particular could be located in different spaces of such a smart home as further noted in ¶ 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel in view of Wuest in the manner suggested by Kelly above because a variety of mechanisms may be controlled as a smart “hub” of a smart home as noted in Kelly ¶ 24 which allows a user to personalize their home experience and would thus allow for, e.g. control of air purifiers only when a sensor is disposed 
Le Neel as modified by Wuest and Kelly does not explicitly teach that the signature gas comprises ozone (CO2).
Mou teaches an electronic device (6; ¶ 26) that monitors a signature gas comprising ozone (O3) (¶ 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Le Neel as modified by Wuest and Kelly in the manner suggested by Mou above because carbon dioxide concentration inhalation by a human could be harmful and thus a user could be alerted in the event the measured gas includes a carbon dioxide concentration, such as noted in Mou ¶ 29.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 7: The prior art of record does not teach or render obvious to the skilled artisan a device wherein the processor is configured to determine a confidence index based on sensor data that includes data from a global positioning system, device occlusion data from a proximity sensor and (emphasis added) motion data from one or more inertial measurement when considered in combination with the other limitations recited in the claim as well parent claims 1 and 6.
In particular, although it is known in the prior art to utilize multiple sensor sources to obtain a more accurate value for a measured quantity and therefore increase confidence in said measurement, thereby increasing the confidence value thereof (see, for example, Docker et al. US PG-PUB 2018/0370538 A1, ¶ 120 regarding the confidence value F1), the prior art of record, taken alone or in combination, does not disclose or suggest to the person having ordinary skill in the art before the effective filing date of the claimed invention a processor configured to determine a confidence index based on all of sensor data that includes data from a GPS, device occlusion data from a proximity sensor and motion data from one or more IMUs, when considered in combination with the other limitations recited in claim 7 and parent claims 1 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856